The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2022 has been entered. 	
	Claims 1-6, 8-10 and 12-26 are currently pending.  Claims 15-26 are withdrawn.  Claims 1-6, 8-10 and 12-14 are considered here.
 
Withdrawn Objections/Rejections
The rejection of claims 1-5, 8-10 and 12-14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ogawa in view of each of Han and Murdoch is withdrawn in view of the claim amendments in the Response of 2 March 2022.
The rejection of claim 6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ogawa in view of each of Han and Murdoch, further in view of Solorio is withdrawn in view of the claim amendments in the Response of 2 March 2022.
The rejection of claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ogawa in view of each of Han and Murdoch, further in view of Hase is withdrawn in view of the claim amendments in the Response of 2 March 2022.

Response to Arguments
Applicant's arguments filed 2 March 2022 have been fully considered but they are moot in view of the new grounds of rejection herein.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-10 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ogawa et al., Journal of Biomaterials Science, Polymer Edition 21 (5): 609-621 (2010) (previously cited) in view of US Patent Pub. 2008/0226692 to Sato et al. and Murdoch et al., Stem Cells 25(11): 2786-2796 (2007) (previously cited).
Ogawa teaches a tissue construct comprising a cell aggregate which includes a plurality of mesenchymal stem cells (MSC) and a plurality of biocompatible and biodegradable microspheres comprising cross-linked gelatin hydrogel (i.e. nanoparticles and/or microparticles comprising a biodegradable and biocompatible polymer) (entire document, including p. 611 -618, under 2. Materials and Methods and 3. Results). The cell aggregates are formed upon combining gelatin microspheres and MSC in solution without addition of a continuous scaffold (i.e. the aggregates were self-assembled and scaffold-free) (p. 612, under 2.6. MSC Culture with Gelatin Hydrogel Microspheres). The aggregates are formed via addition of the gelatin microspheres and MSC to wells of a tissue culture plate (p. 612, under 2.6. MSC Culture with Gelatin Hydrogel Microspheres). The aggregates are formed using MSC at a concentration of 1 x 105 cells/ml and the cells further proliferate upon incubation with the gelatin microspheres (i.e. the aggregates are high-density aggregates) (p. 612, under 2.6. MSC Culture with Gelatin Hydrogel Microspheres] p. 615-616, under 3.2. Proliferation of MSC Cultured with Gelatin Hydrogel Microspheres and Sheets). Ogawa teaches that the rate of MSC proliferation can be varied by varying the ratio of microspheres to cells in the starting culture, and that high rates of MSC proliferation occur only when the aggregates are formed with a minimum density of microspheres (p. 615-616, under 3.2. Proliferation of MSC Cultured with Gelatin Hydrogel Microspheres and Sheets; p. 618-620, under 4. Discussion). Ogawa further teaches that MSC show greater proliferation when in aggregates comprising gelatin microspheres relative to MSC cultured alone or MSC cultured in the presence of uniform layer of gelatin (p. 615-616, under 3.2. Proliferation of MSC Cultured with Gelatin Hydrogel Microspheres and Sheets; p. 618-620, under 4. Discussion). Incubation of MSC in the presence of gelatin microspheres also leads to the secretion of sulfated glycosaminoglycans (sGAG) by the MSC (i.e. a self-secreted extracellular matrix) (p. 617-618, under 3.3. Production of sGAG from MSC Cultured with Gelatin Hydrogel Microspheres with or without TGF-β Incorporation). The gelatin microspheres have average diameters between about 100 µm to about 40 µm, depending on the extent of cross-linking (p. 611, under 2.1. Preparation of Gelatin Hydrogel Microspheres; p. 614, under 3.1. Characterization of Gelatin Hydrogel Microspheres; Table 1). The microspheres are impregnated (i.e. physically associated) with TGF-β (a bioactive agent) in a manner that allows the TGF-β to be controllably and temporally released with a defined release profile (p. 611, under 2.2. Preparation of Gelatin Hydrogel Microspheres Incorporating TGF-β; p. 614, under 3.1. Characterization of Gelatin Hydrogel Microspheres; Fig. 2). TGF-β release stimulates differentiation of the MSC to form chondrocytes, and Ogawa teaches that the aggregates may be useful for tissue regeneration in vivo (p. 614-620, under 3. Results and 4. Discussion).
Claims 1-5, 8-10 and 12-14 differ from Ogawa in that: the cells comprising the aggregate are adipose stem cells (elected species of cells); the aggregate is a heterogeneous aggregate that includes defined regions of differing aggregate materials of a different type, concentration, amount, and/or distribution of cells and/or nanoparticles and/or microparticles to vary the properties of the tissue construct for particular engineering applications, and wherein the defined regions of differing aggregate materials comprise differing first and second mixtures of microparticles and/or nanoparticles and/or cells or differing layers of cell aggregates comprising different cells, nanoparticles, and/or microparticles (claim 1).
Sato teaches cell sheet constructs useful in tissue engineering applications, comprising a layer of cells cultured on a cell culture surface coated with a temperature-responsive polymer which allows for release of the cell sheet from the surface upon raising the temperature above a critical value ([0011]-[0020]; [0029]-[0065]; Examples).  The cell sheet can be used for cartilage tissue engineering and can comprise chondrocytes and/or chondrocyte progenitor cells, such as MSC and/or adipose-derived stem cells ([0013]; [0029]-[0033]; [0059]-[0065]; Examples).  The cells can be cultured in a chondrocyte differentiation medium which includes differentiation factors, including TGF-β and dexamethasone ([0053]).  The cell sheet is preferably a high density cell sheet ([0030]).  The cell sheet can include extracellular matrix elements secreted by the cells (e.g., collagen, laminin, fibronectin) and may or may not include an additional scaffold ([0032]).  Sato teaches that use of the temperature-responsive polymer allows basal membrane-like (i.e. extracellular matrix) proteins formed between the culture substrate and the cell sheet to remain intact upon detachment of the cell sheet from the surface ([0046]; [0058]).  The cell sheet can further comprise multiple layers with different cell types, e.g., a layer of chondrocytic cells (e.g., chondrocytic progenitor cells) along with a layer of synovial cells which allows the different cell types to interact and produce a higher activity product ([0039]-[0045]).  The cell sheet produced by Sato has several advantages for tissue engineering, including a high adhesiveness to living cartilage and/or osseous tissues (which facilitates implantation), high strength and high therapeutic efficacy relative to other constructs ([0034]; [0058]; [0064]-[0065]). 
Murdoch teaches that MSC form cartilage tissue more efficiently in scaffold-free cultures when cultured in the form of a shallow layer (i.e. sheet) relative to pellet-type cultures (entire document, including Abstract). The cell sheet cultures had numerous benefits relative to pellet-type cultures, including enhanced formation of cartilage-like extracellular matrix (ECM); more uniform distribution of ECM components; and enhanced expression of chondrogenic proteins, including collagen type II and aggrecan (under DISCUSSION). The geometry of the sheet cultures also allowed for enhanced diffusion of nutrients to the cells (p. 2791, 1st ¶ under DISCUSSION).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form aggregates comprising stem cells and cross-linked gelatin microspheres as taught by Ogawa wherein the culture is a multilayer cell sheet as taught by Sato (e.g., comprising a layer of gelatin microspheres + adipose stem cells, and a layer of synovial cells with or without gelatin microspheres, resulting in defined regions comprising differing layers of cells and/or particles) because it would have been obvious to combine prior art elements according to known methods to achieve predictable results. One of ordinary skill would have been motivated to make an aggregate as taught by Ogawa in the form of a multilayer cell sheet as taught by Sato because Murdoch teaches that sheet cultures result in a more robust and consistent formation of cartilage tissue, and Sato teaches that the sheet constructs have a number of advantages for tissue engineering, including enhanced adhesiveness, strength and efficacy.  Making an aggregate as taught by Ogawa in the form of a multilayer cell sheet as taught by Sato would have led to predictable results with a reasonable expectation of success because Ogawa teaches that the aggregates can be formed to fit a culture vessel (e.g., in wells of a culture plate) and both Sato and Murdoch teaches that sheet culture can be used for scaffold-free formation of cartilage tissue in a similar manner as described in Ogawa (i.e. culturing stem cells in the presence of TGF-β and dexamethasone).  Moreover, Sato teaches that the temperature-responsive polymer method is useful for preserving extracellular matrix proteins in the cell sheet (indicating that the cell sheets of Sato could be made with the gelatin component of Ogawa). 
With respect to the recitation in claim 1 that the particles act as a bulking agent within the cell aggregate, the aggregate of the cited combination comprises the same structural elements as the claimed tissue construct. Thus, the particles in the aggregate of the cited combination would have served as a bulking agent to the same extent as in the claimed construct.
With respect to the recitation in claim 1 that the cell aggregate has a shape that is defined by a shape and/or cell adhesive properties of a culture vessel in which the cell aggregate assembles, Ogawa teaches that the aggregate is formed to fit the shape of a culture vessel (e.g., in wells of a culture plate) and thus culturing on a flat culture surface as taught by Sato would result in the cell sheet being defined by the flat shape of the surface/culture plate. 
Regarding claim 2, Ogawa teaches the gelatin microspheres have average diameters between about 100 µm to about 40 µm (p. 611, under 2.1. Preparation of Gelatin Hydrogel Microspheres; p. 614, under 3.1. Characterization of Gelatin Hydrogel Microspheres; Table 1).
With respect to the recitation in claim 3 that the size, shape, and/or composition of the gelatin particles are varied, Ogawa teaches that the gelatin microspheres have a distribution of sizes (p. 614, under 3.1. Characterization of Gelatin Hydrogel Microspheres; Table 1; Fig. 1).
	With respect to claim 9, wherein the cells are at least about 30% by volume of the cell aggregate, Ogawa teaches varying the ratio of cells to microspheres to maximize cell proliferation (p. 615-616, under 3.2. Proliferation of MSC Cultured with Gelatin Hydrogel Microspheres and Sheets).  It would have been obvious to one of ordinary skill in the art to vary the ratio of cells to microspheres to maximize cell proliferation (and thus the percent by volume of the aggregate which is comprised of cells).  Moreover, the ratio of cells to microparticles (and the corresponding volume percentage of the aggregate occupied by cells) is a result-effective variable which is not entitled to patentable weight absent evidence of criticality regarding the specific range of values claimed (see MPEP 2144.05). No such evidence is provided here.
With respect to claim 13, wherein “at least some of the defined regions are modified to form an acellular aggregate that is free of cells”, it is noted that the above limitation is a product-by-process limitation that is limiting only with respect to the structural features necessarily implied by the recited modification step (see MPEP 2112).  Since the claim does not require any particular type of modification, the claim is construed herein to require only that the aggregate has defined regions free of cells.  Sato teaches that the cell sheet construct can further comprise a carrier layer (e.g., comprising a polymeric membrane, such as collagen, gelatin, etc.) (Sato, [0035]-[0045]), and such carrier can be considered a defined region that is free of cells.  
With respect to claim 14, wherein the tissue construct has a shape substantially similar to a tissue defect being treated, it is noted that product claims are not limited by intended uses thereof.  The cited combination teaches tissue constructs of various shapes/sizes, and such constructs would have had shapes substantially similar to any tissue defect of similar shape/proportions.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Ogawa in view of each of Sato and Murdoch, as applied to claims 1-5, 8-10 and 12-14, further in view of Solorio et al., Journal of tissue engineering and regenerative medicine 4(7): 514-523 (2010) (previously cited).
Claim 6 differs from the combination of Ogawa in view of each of Sato and Murdoch, as applied to claims 1-5, 8-10 and 12-14, in that: the gelatin is cross-linked using genipin.
Solorio teaches gelatin microspheres can be cross-linked using genipin to form microsphere carriers that can be loaded with a bioactive agent (e.g., recombinant bone morphogenetic protein (rBMP)) and can controllably release the agent over time in the presence of cells (entire document, including p. 515, last ¶ to p. 522, last ¶). Human mesenchymal stem cells (MSC) recognized and bound the genipin cross- linked microspheres (p. 521-522, under 3.3. hMSC interactions with gelatin microspheres). Solorio teaches that genipin cross-linking is advantageous relative to other forms of cross-linking in that it is non-toxic and the degree of cross-linking (and thus release profile of the bioactive agent) can be readily controlled by varying the incubation time of the cross-linking reaction (p. 518-522, under 3. Results). Genipin cross-linked microspheres loaded with bioactive agent also have an advantageous release profile wherein the bioactive agent is released only in the presence of cells (p. 519-521, under 3.2. Growth factor loading and release).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a cell aggregate according to the combination of Ogawa in view of Sato and Murdoch wherein the gelatin microspheres are cross-linked using genipin as taught by Solorio because it would have been obvious to combine prior art elements according to known methods to achieve predictable results. One of ordinary skill would have been motivated to use genipin cross-linked microspheres as taught by Solorio in the cell aggregate of the combination of Ogawa in view of Sato and Murdoch because Solorio teaches that the genipin cross-linked microspheres have the advantage of being formed via a non-toxic process by which the extent of cross-linking can be readily varied, and the advantage of releasing bioactive agents only in the presence of cells (e.g., cells which are the target of the bioactive agent). Using genipin cross-linked microspheres as taught by Solorio in the cell aggregate of the combination of Ogawa in view of Sato and Murdoch would have led to predictable results with a reasonable expectation of success because Solorio teaches that stem cells can recognize and bind to the genipin cross-linked microspheres in a similar manner as in the aggregates of Ogawa.





Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657